Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered into as
of the 15th day of February, 2013, by and between MULLROCK 3 TORREY PINES, LLC,
a Delaware limited liability company (“Landlord”) and OREXIGEN THERAPEUTICS,
INC., a Delaware corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Tenant entered into that certain Office Lease dated as of
December 7, 2007 (the “Original Lease”), as amended by (i) that certain First
Amendment to Lease dated as of September 23, 2008 by and between Landlord and
Tenant (“First Amendment”), and (ii) that certain Partial Lease Termination
Agreement dated as of February 22, 2012 by and between Landlord and Tenant
(“Agreement”), whereby Landlord leased to Tenant and Tenant leased from Landlord
certain office space located in that certain building located and addressed at
3344 North Torrey Pines Court, San Diego, California (the “Building”). The
Original Lease, as modified by the First Amendment and the Agreement, may be
referred to herein as the “Lease.”

B. By this Second Amendment, Landlord and Tenant desire to extend the term of
the Lease and to otherwise modify the Lease as provided herein.

C. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1. The Existing Premises. Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord 22,229 rentable and 19,818 usable square feet (consisting of 9,628
rentable and 8,584 usable square feet of space on the first (1st) floor of the
Building and 12,601 rentable and 11,234 usable square feet of space on the
second (2nd) floor of the Building) and commonly known as Suites 100 and 200
(collectively, the “Premises”), as more particularly described in the Lease.

2. Extended Term. The term of the Lease shall be extended such that the Lease
shall terminate on August 31, 2017 (“Lease Expiration Date”). The period from
September 1, 2013 through the Lease Expiration Date shall be referred to herein
as the “Extended Term.” Tenant’s Extension Option (set forth in Section 2.2 of
the Original Lease), shall remain in full force and effect except that the
Extension Notice shall be provided (if at all) no earlier than the date which is
twelve (12) months and not later than the date which is nine (9) months, prior
to the expiration of the Extended Term.

3. Monthly Basic Rent. During the Extended Term, Tenant shall pay, in accordance
with the provisions of this Section 3, but subject to abatement pursuant to
Section 4 below, Monthly Basic Rent for the Premises as follows:

 

Months of Lease Term

  

Monthly Basic Rent

  

Monthly Basic Rent Per

Rentable Square Foot

*09/01/13 – 08/31/14

   $83,358.75    $3.75

09/01/14 – 08/31/15

   $85,803.94    $3.86

09/01/15 – 08/31/16

   $88,471.42    $3.98

09/01/16 – 08/31/17

   $91,138.90    $4.10

 

* Subject to partial abatement as provided below.



--------------------------------------------------------------------------------

4. Monthly Basic Rent Abatement. Notwithstanding anything to the contrary
contained in the Lease or in this Second Amendment, and provided that Tenant
faithfully performs all of the terms and conditions of the Lease, as amended by
this Second Amendment, Landlord hereby agrees to abate fifty percent (50%) of
Tenant’s obligation to pay Monthly Basic Rent for the first (1st), second (2nd),
third (3rd), fourth (4th), fifth (5th), sixth (6th), seventh (7th), eighth
(8th) and ninth (9th) full months of the Extended Term. During such abatement
period, Tenant shall still be responsible for the payment of all of its other
monetary obligations under the Lease, as amended by this Second Amendment. In
the event of a default by Tenant (beyond all applicable notice and cure
provisions) under the terms of the Lease, as amended by this Second Amendment,
that results in early termination pursuant to the provisions of Section 23 of
the Original Lease, then as part of the recovery set forth in Section 23 of the
Original Lease, Landlord shall be entitled to the recovery of the pro rata
Monthly Basic Rent that was abated under the provisions of this Section 4.

5. Base Year. During the Extended Term, for purposes of calculating Operating
Expenses, the Base Year for the Premises shall be deemed changed to the calendar
year 2013; provided, however, in no event shall Tenant be liable for any “Excess
Expenses” (as defined in Section 4.3 of the Original Lease) during the first
twelve (12) months of the Extended Term.

6. Refurbishment of Premises. Notwithstanding anything to the contrary contained
herein, Tenant shall be entitled to renovate the then-existing improvements in
the Premises in accordance with this Section 6 and otherwise in accordance with
Section 12 of the Original Lease. In connection therewith, Tenant shall be
entitled to a refurbishment allowance (the “Refurbishment Allowance”) in the
amount up to, but not exceeding, Fourteen Dollars ($14.00) per rentable square
foot of the Premises (i.e., an amount up to, but not exceeding, Three Hundred
Eleven Thousand Two Hundred Six Dollars ($311,206.00) based on 22,229 rentable
square feet in the Premises) for the costs relating to the design and
construction of certain renovations to the then-existing improvements in the
Premises that are to be permanently affixed to the Premises (the “Refurbished
Improvements”); provided, however, that the Refurbishment Allowance may also be
utilized for low voltage electrical work, wire/data cabling, audio/visual work
and security system work. In no event shall Landlord be obligated to make
disbursements under this Section 6 in a total amount which exceeds the
Refurbishment Allowance.

6.1 Refurbishment Allowance Items. The Refurbishment Allowance shall be
disbursed by Landlord for the following items and costs only (collectively, the
“Refurbishment Allowance Items”):

(a) Payment of the fees of the architect and engineer(s) retained by Tenant (if
any), and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants (not to exceed the
sum of Three Thousand Dollars ($3,000.00) for such fees and costs of Landlord
and Landlord’s consultants) in connection with the review of the plans and
specifications prepared for the Refurbished Improvements (“Refurbishment
Drawings”);

(b) The payment of plan check, permit and license fees relating to construction
of the Refurbished Improvements;

(c) The cost of construction of the Refurbished Improvements, including, without
limitation, testing and inspection costs, trash removal costs, and contractors’
fees and general conditions;

(d) The Landlord Supervision Fee (as defined below);

(e) The cost of any changes to the Refurbishment Drawings or Refurbished
Improvements required by applicable building codes;

(f) The cost of any construction manager retained by Tenant; and

(g) Sales and use taxes and Title 24 fees.

 

-2-



--------------------------------------------------------------------------------

6.2 Disbursement of Refurbishment Allowance. Provided that Tenant is not in
default (beyond all applicable notice and cure provisions) on any of its
obligations under the Lease, as amended herein, Landlord shall make a
disbursement of the Refurbishment Allowance for Refurbishment Allowance Items
for the benefit of Tenant and shall authorize the release of monies for the
benefit of Tenant as follows:

(a) Disbursement. Tenant shall deliver to Landlord (not more frequently than
every thirty (30) days): (i) a request for payment of Tenant’s general
contractor (“Contractor”), which Contractor shall be retained by Tenant and
shall be subject to Landlord’s reasonable prior written approval, and which
request shall be approved by Tenant, in a form to be provided by Landlord;
(ii) invoices from all subcontractors, laborers, materialmen and suppliers used
by Tenant in connection with the Refurbished Improvements (such subcontractors,
laborers, materialmen and suppliers, and the Contractor may be known
collectively as “Tenant’s Agents”), for labor rendered and materials delivered
to the Premises for the Refurbished Improvements; (iii) executed conditional
mechanics’ lien releases from the Contractor and all of Tenant’s Agents in such
form and content as reasonably required by Landlord; and (iv) all other
information reasonably requested by Landlord. Tenant’s request for payment shall
be deemed Tenant’s acceptance and approval of the work furnished and/or the
materials supplied as set forth in Tenant’s payment request. Within thirty
(30) days after Landlord’s receipt of the applicable information described in
items (i) through (iv) above, Landlord shall deliver a check made payable to
Contractor (or, if so requested by Tenant, payable to Tenant) in payment of the
amounts so requested by Tenant (but in no event to exceed the amount of the
Refurbishment Allowance), provided that and solely to the extent that Landlord
does not dispute any request for payment based on non-compliance of any work
with the Refurbishment Drawings, or due to any substandard work. Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s payment
request.

(b) Other Terms. Landlord shall only be obligated to make disbursements from the
Refurbishment Allowance solely for Refurbishment Allowance Items. All
Refurbishment Allowance Items for which the Refurbishment Allowance has been
made available shall be deemed Landlord’s property. Except as otherwise provided
below, in no event shall Tenant be entitled to any credit for any unused portion
of the Refurbishment Allowance. All drafts of the Refurbishment Drawings shall
be subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld or delayed; Landlord shall reply to Tenant’s plan approval
request within five (5) business days of Landlord’s receipt of Tenant’s request.
In addition, all of Tenant’s Agents shall be subject to Landlord’s prior written
approval (which approval shall not be unreasonably withheld), except that
subcontractors of Landlord’s selection shall be retained by the Contractor to
perform all life safety, mechanical, electrical, plumbing, structural and
heating, ventilation and air conditioning work. Notwithstanding anything in this
Section 6 to the contrary, in no event will Tenant be entitled to receive any
portion of the Refurbishment Allowance for Refurbished Improvements that have
not been completed on or before August 31, 2014 (and as long as Tenant has
complied with the requirements of Section 6.2(a) above on or before such date);
provided, however, that any unused portion of the Refurbishment Allowance
existing as of the earlier of August 31, 2014 and completion of the Refurbished
Improvements (but not to exceed One Hundred Fifty-Five Thousand Six Hundred
Three Dollars ($155,603.00)) shall be applied by Landlord as a credit toward the
Monthly Basic Rent first coming due thereafter under the Lease.

(c) Landlord Supervision Fee. Tenant shall be responsible for a supervision fee
(the “Landlord Supervision Fee”) to Landlord in an amount equal to the product
of (i) three percent (3%) and (ii) the total amount of the hard costs to
construct the Refurbished Improvements (excluding soft costs). Such Landlord
Supervision Fee shall be deducted by Landlord from the Refurbishment Allowance.

6.3 No Rent Abatement. Tenant acknowledges that the work to be performed by
Tenant pursuant to this Section 6 above shall be performed (if at all) between
the date of this Amendment and August 31, 2014, that Tenant shall be entitled to
(but shall not be obligated to) conduct business throughout the course of
construction of such renovations and that Tenant shall not be entitled to any
abatement of rent, nor shall Tenant be deemed to be constructively evicted from
the Premises, as a result of the construction of such renovations.

7. Right of First Offer to Lease. Tenant shall have a continuing (subject to the
terms hereof) right of first offer during the Extended Term (not including the
Option Term, if applicable) with respect to available space (as such
availability is determined by Landlord in its

 

-3-



--------------------------------------------------------------------------------

sole but good faith discretion) containing a minimum of 5,000 rentable square
feet (i) on the plaza level and third (3rd) floors of the Building and (ii) in
the building located at 3366 North Torrey Pines Court (collectively, “First
Offer Space”). Notwithstanding the foregoing, the lease term for Tenant’s lease
of the First Offer Space pursuant to Tenant’s exercise of such first refusal
right of Tenant shall commence only following the expiration or earlier
termination of any existing lease pertaining to the First Offer Space, including
any renewal or extension of any such existing lease, whether or not such renewal
or extension is pursuant to an express written provision in such lease, and
regardless of whether any such renewal or extension is consummated pursuant to a
lease amendment or a new lease, and (ii) such first refusal right shall be
subordinate and secondary to all rights of expansion, first refusal, first offer
or similar rights granted to (x) the tenant of any such existing lease and
(y) any other tenant of the Project, in either case, as of the date hereof (the
rights described in items (i) and (ii), above to be known collectively as
“Superior Rights; provided, however, that except for the renewals of leases
existing as of the date hereof pertaining to the First Offer Space by the
following tenants, the First Offer Space is not subject to any Superior Rights:
West Health Incubator; Scripps Health; San Diego County Credit Union; Lyon &
Associates; Bioedge; The Scripps Research Institute; Auspex; Thomas McNerney;
and HLS. Tenant’s right of first offer shall be on the terms and conditions set
forth in this Section 7.

(a) Procedure for Offer. Landlord shall notify Tenant (the “First Offer Notice”)
from time to time when Landlord determines that Landlord shall commence the
marketing of the First Offer Space in the Building because such space shall
become or is expected to become available for lease to third parties, where (in
each such case) no holder of a Superior Right desires to lease such space. The
First Offer Notice shall describe the space so offered to Tenant (the “First
Offer Notice Space”) and shall set forth Landlord’s proposed economic terms and
conditions applicable to Tenant’s lease of the First Offer Notice Space
(collectively, the “First Offer Economic Terms”). Notwithstanding the foregoing,
Landlord’s obligation to deliver the First Offer Notice shall not apply during
the last nine (9) months of the Lease Term unless Tenant has delivered an
Extension Notice pertaining to the extension of the Extended Term. In no event
shall Landlord be obligated to provide a First Offer Notice for space consisting
of less than 5,000 rentable square feet.

(b) Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the First Offer Notice Space, then within five
(5) business days after delivery of such First Offer Notice to Tenant, Tenant
shall deliver written notice to Landlord of Tenant’s exercise of its right of
first offer with respect to the entire First Offer Notice Space and on the First
Offer Economic Terms contained therein. If Tenant does not exercise its right of
first offer within the five (5) business day time period (on all of the First
Offer Economic Terms), then Landlord shall be free to lease the First Offer
Notice Space (a “New Lease”) to anyone to whom Landlord desires on any terms
Landlord desires and Tenant’s right of first offer shall (as it pertains to the
First Offer Notice Space) thereupon automatically terminate and this Section 7
(as it pertains to the First Offer Notice Space) shall be null and void and of
no further force or effect; provided, however, that if Landlord intends to enter
into a lease upon terms which are, in the aggregate, materially more favorable
to a prospective third (3rd) party tenant than those First Offer Economic Terms
proposed by Landlord in the First Offer Notice to Tenant, then Landlord shall
first deliver written notice to Tenant (“Second Chance Notice”) providing Tenant
with the opportunity to lease the First Offer Notice Space on such more
favorable First Offer Economic Terms. For purposes hereof, First Offer Economic
Terms shall be materially more favorable to a third party if such First Offer
Economic Terms reflect a net effective rental rate less than ninety-five percent
(95%) of the net effective rental rate for such First Offer Notice Space as
those proposed by Landlord in the First Offer Notice to Tenant. Tenant’s failure
to elect to lease the First Offer Notice Space upon such more favorable First
Offer Economic Terms by written notice to Landlord within three (3) business
days after Tenant’s receipt of such Second Chance Offer Notice from Landlord
shall be deemed to constitute Tenant’s election not to lease such space upon
such more favorable First Offer Economic Terms, in which case Landlord shall be
entitled to lease such space to any third (3rd) party on terms no more favorable
to the third (3rd) party than those set forth in the Second Chance Offer Notice.
For purposes of this Section 7(b), “net effective rental rate” shall mean the
amount of rent received by Landlord after deducting for any allowances or
concessions given to a tenant or Tenant (as the case may be), including without
limitation the value of any work performed by Landlord prior to the application
of any tenant improvement allowance, and net of any operating expenses and taxes
where applicable. Notwithstanding anything to the contrary contained herein,
Tenant must elect

 

-4-



--------------------------------------------------------------------------------

to exercise its right of first offer, if at all, with respect to all of the
space comprising the First Offer Notice Space offered by Landlord to Tenant at
any particular time, and Tenant may not elect to lease only a portion thereof or
object to any of the First Offer Economic Terms. If Landlord does not enter into
a lease or leases for all of the First Offer Space identified by Landlord in
such First Offer Notice within six (6) months after the date Landlord first
delivered such First Offer Notice to Tenant, then Landlord shall submit to
Tenant a new First Offer Notice with respect to any such unleased First Offer
Space prior to the first time after such 6-month period that Landlord intends to
lease such space to another party, provided that no Superior Right holder wishes
to lease such space in accordance with its Superior Rights in which event the
foregoing procedures shall again apply following Tenant’s receipt of such new
First Offer Notice.

(c) Continuing Right. If the space offered in Landlord’s First Offer Notice is
only a portion of the First Offer Space, then Tenant shall retain its right of
first offer pursuant to the terms of this Section 7 with respect to the
remaining portion of the First Offer Space which has never been included in a
Landlord’s First Offer Notice when Landlord determines that such remaining First
Offer Space is available for lease as set forth above.

(d) Construction of First Offer Space. Tenant shall take the First Offer Space
in its “As-Is” condition (unless otherwise provided in the First Offer Notice as
part of the First Offer Economic Terms), and Tenant shall be entitled to
construct improvements in the First Offer Space at Tenant’s expense, in
accordance with and subject to the provisions of Section 12 of the Original
Lease.

(e) Lease of First Offer Space. If Tenant timely exercises Tenant’s right to
lease the First Offer Space as set forth herein, Landlord and Tenant shall
execute an amendment adding such First Offer Space to the Lease upon the First
Offer Economic Terms set forth in Landlord’s First Offer Notice and upon the
same non-economic terms and conditions as applicable to the original Premises.
Tenant shall commence payment of rent for the First Offer Space and the Lease
Term of the First Offer Space shall commence upon the date of delivery of such
space to Tenant. The Lease Term for the First Offer Space shall be as provided
in the First Offer Notice as part of the First Offer Economic Terms.

(f) No Defaults. The rights contained in this Section 7 shall be personal to the
original tenant executing this Second Amendment (“Original Tenant”) and may only
be exercised by the Original Tenant (and not any assignee, sublessee or other
transferee of the Original Tenant’s interest in the Lease) and only if Original
Tenant is in occupancy of no less than seventy-five percent (75%) of the entire
Premises then leased by Original Tenant. In addition, at Landlord’s option and
in addition to Landlord’s other remedies set forth in the Lease, at law and/or
in equity, Tenant shall not have the right to lease the First Offer Space as
provided in this Section 7 if, as of the date of the First Offer Notice, or, at
Landlord’s option, as of the scheduled date of delivery of such First Offer
Space to Tenant, Tenant is in default under the Lease (as modified by this
Second Amendment) beyond the expiration of all applicable notice and cure
periods.

8. Exterior Signage. Notwithstanding anything in the Lease to the contrary,
Tenant shall be entitled to maintain Tenant’s existing exterior signage during
the Extended Term at no additional rental charge (i.e., the $500.00 monthly fee
set forth in the Original Lease is hereby deleted). All of the other terms,
conditions and provisions of the Lease (pertaining to Tenant’s exterior signage)
shall remain in full force and effect.

9. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this Second Amendment other than The Muller Company (“Landlord’s Broker”) and
Hughes Marino (“Tenant’s Broker”). Landlord shall be solely responsible for any
brokerage commissions and fees owing to Landlord’s Broker and Tenant’s Broker.
Each party further agrees to defend, indemnify and hold harmless the other party
from and against any claim for commission or finder’s fee by any entity (other
than Landlord’s Broker or Tenant’s Broker) who claims or alleges that they were
retained or engaged by the first party or at the request of such party in
connection with this Second Amendment.

 

-5-



--------------------------------------------------------------------------------

10. Parking. Notwithstanding anything in the Lease to the contrary and in lieu
of Tenant’s parking rights set forth in the Lease, during the Extended Term,
Tenant shall lease a total of forty-six (46) unreserved, uncovered parking
privileges in the Building’s parking lot and fifteen (15) reserved, covered
parking privileges in the subterranean garage at the Project, all at no
additional cost to Tenant, which parking privileges shall be subject to the
provisions set forth in Section 6.2 of the Original Lease. Additionally, Tenant
shall, subject to availability (as such availability is determined by Landlord
in its sole but good faith discretion), have the right to lease, on a
month-to-month basis (terminable by either party on thirty (30) days prior
written notice to the other), up to five (5) additional unreserved, uncovered
parking privileges in the Building’s parking lot at the Project at a cost of
Sixty-Five Dollars ($65.00) per reserved, covered parking privilege per month.

11. Condition of the Premises. Except as specifically set forth in Section 6
above, Tenant hereby agrees to accept the Premises in its “as-is” condition and
Tenant hereby acknowledges that Landlord, except as provided above in Section 6,
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises. Tenant also acknowledges that
Landlord has made no representation or warranty regarding the condition of the
Premises.

12. Letter of Credit. Landlord and Tenant acknowledge and agree that Tenant has
previously deposited with Landlord a Letter of Credit in the current amount
(“Stated Amount”) of One Hundred Seventy Six Thousand Six Hundred Eighty and
47/100 Dollars ($176,680.47). On September 1, 2015 (the “Adjustment Date”) the
Stated Amount shall, subject to the terms hereof and in lieu of the Adjustment
Dates set forth in the Original Lease, be reduced to Eighty Eight Thousand Three
Hundred Forty and 24/100 Dollars ($88,340.24). However, if (i) a default (beyond
the expiration of all applicable notice and cure periods) by Tenant occurs under
the Lease (as modified by this Second Amendment), or (ii) circumstances exist
that would, with notice or lapse of time, or both, constitute a default by
Tenant, and Tenant has failed to cure such default within the cure period
permitted by Section 23 of the Original Lease or such lesser time as may remain
before the Adjustment Date as provided above, the Stated Amount shall not
thereafter be reduced unless and until such default shall have been fully cured
pursuant to the terms of the Lease, at which time the Stated Amount shall be
reduced as hereinabove described. In the event of such one-time, contingent
reduction of the Stated Amount, Landlord shall hold the Letter of Credit (in the
remaining Stated amount of $88,340.24) in accordance with Section 5 of the
Original Lease (as modified by the terms herein).

13. Signing Authority. Each individual executing this Second Amendment on behalf
of Tenant and Landlord hereby represents and warrants that it is a duly
incorporated and existing entity qualified to do business in the State of
California and that it has full right and authority to execute and deliver this
Second Amendment and that each person signing on behalf of Landlord and Tenant
is authorized to do so.

14. No Further Modification. Except as set forth in this Second Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

LANDLORD:   MULLROCK 3 TORREY PINES, LLC, a Delaware limited liability
company   By:  

Mullrock 3 Torrey Pines Manager, LLC,

a Delaware limited liability company

Its Non-Member Manager

  By:  

Mullrock 3, LLC,

a Delaware limited liability company

Its Sole Member

    By:  

Muller-Rock 3, LLC,

a California limited liability company

Its Managing Member

      By:  

/s/ Stephen J. Muller

      Name: Stephen J. Muller       Title: Managing Member

 

“TENANT”  

OREXIGEN THERAPEUTICS, INC.,

a Delaware corporation

      By:  

/s/ Michael A. Narachi

        Name: Michael A. Narachi         Title: President & Chief Executive
Officer       By:  

/s/ Joseph P. Hagan

        Name: Joseph P. Hagan         Title: Chief Business Officer    

 

-7-